Smith, J. (on rehearing). (2) We have not overlooked the case of Whipple v. Tuxworth, 81 Ark. 391, where it was held that a decree enforcing a lien on property within a de facto improvement district could not be shown to be void in a collateral attack because the district was not legally organized. This case is distinguishable from that. There the decree of sale was rendered in the suit of a de facto corporation where the requisites for the existence of such a corporation appeared. These were said to be (1) a charter or general law under which such a corporation as it purports to be might lawfully be organized; (2) an attempt to organize thereunder; (3) actual user of the corporate franchise. The first of these essentials is absent here. There was no law under which this corporation could have had an existence. There can be no de facto officer unless there is a de jure office, and there can be no de facto corporation unless there is a charter or general law under which such a corporation as this drainage district purported to be might have been lawfully organized, and we have held that the Act under which the Cache River. Drainage District sought to proceed was abortive because the district was not properly described in the Act purporting to create it. There could have been no de jure district under this Act of the General Assembly, and there could be, therefore, no de facto district. It appears, however, that appellant paid certain taxes on the lands in question since his purchase, and to secure these be is entitled to a lien on the land, and the judgment is modified to the extent of declaring a lien in appellant’s favor for all taxes on the lands paid subsequent to his purchase at the commissioner’s sale.